                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1249 Page 1 of 15



                                  1   Nadia P. Bermudez, Bar No. 216555
                                      Patrick J. Goode II, Bar No. 299697
                                  2   KLINEDINST PC
                                      501 West Broadway, Suite 600
                                  3   San Diego, California 92101
                                      (619) 239-8131/FAX (619) 238-8707
                                  4   nbermudez@klinedinstlaw.com
                                  5   Lindsay N. Casillas, Bar No. 269688
                                      KLINEDINST PC
                                  6   801 K Street, Ste. 2100
                                      Sacramento, CA 95814
                                  7   Phone: 916/444-7573
                                  8   Attorneys for Defendant
                                      EVANS HOTELS, LLC
                                  9
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10                       UNITED STATES DISTRICT COURT
                                 11                    SOUTHERN DISTRICT OF CALIFORNIA
        KLINEDINST PC




                                 12
                                 13   JAMES RUTHERFORD, an                    Case No. 18-CV-00435-JLS (MSB)
                                      individual, THE ASSOCIATION 4
                                 14   EQUAL ACCESS,                           DEFENDANT EVANS HOTELS, LLC'S
                                                                              EVIDENTIARY HEARING BRIEF
                                 15               Plaintiffs,
                                                                              Judge:       Hon. Janis L. Sammartino
                                 16         v.                                Magistrate Judge: Hon. Michael S. Berg
                                                                              Complaint Filed: 2/26/18
                                 17   EVANS HOTELS, LLC, a                    Trial Date: None set
                                      California limited liability company
                                 18   and DOES 1 to 50,
                                 19               Defendants.
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28

                                                                 DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                      18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1250 Page 2 of 15



                                  1
                                                                             TABLE OF CONTENTS
                                  2
                                  3   I.     APPLICABLE LAW AND BURDEN OF PROOF ....................................... 1
                                  4   II.    DEFENDANT’S ANTICIPATED EVIDENCE ............................................. 2
                                  5          A.       Testimony Demonstrates Plaintiffs Have Not Suffered A
                                  6
                                                      Concrete and Particularized Harm ........................................................ 2

                                  7          B.       Testimony Demonstrates Plaintiffs Have Not Encountered
                                                      Accessibility Barriers ............................................................................ 4
                                  8
                                             C.       Plaintiffs’ Litigious History Undermines His Credibility .................... 5
                                  9
                                      III.   EVIDENTIARY DISPUTES LIKELY TO BE ENCOUNTERED AT
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10          THE HEARING. ............................................................................................. 6
                                 11          A.       Plaintiff’s Proposed Witnesses Lack Credibility and
        KLINEDINST PC




                                 12                   Relevance. ............................................................................................. 6

                                 13          B.       Plaintiff’s Proposed Exhibits Are Inadmissible. ................................... 8
                                 14   IV.    CONCLUSION ............................................................................................. 10
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                                 -i-
                                                                           DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                                18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1251 Page 3 of 15



                                  1                                           TABLE OF AUTHORITIES
                                  2   Cases
                                  3   Ake v. General Motors Corp.
                                       942 F.Supp. 869, 877-78 (W.D.N.Y. 1996) ......................................................... 10
                                  4
                                      Boyce Motor Lines, Inc. v. United States
                                  5     342 U.S. 337, 344 (1952) ....................................................................................... 4
                                  6   Brother v. Tiger Partne
                                        LLC, 331 F. Supp. 2d 1368, 1373 (M.D. Fla. 2004) ............................................. 4
                                  7
                                      Buckley v. Evans
                                  8     2007 U.S. Dist. LEXIS 76571, *35-36 (E.D. Cal. 2007) .................................... 10
                                  9   Chapman v. Pier 1 Imports (U.S). Inc.
                                       631 F.3d 939, 946 (9th Cir. 2011)...................................................................... 1, 2
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10
                                      DeLil v. El Torito Rest.
                                 11    1997 U.S. Dist. LEXIS 22788, No. C93-3900, 1997 WL 714866, at *3 (N.D.
        KLINEDINST PC




                                       Cal. 1997) ............................................................................................................... 4
                                 12
                                      Duke Power Co. v. Carolina Envtl Study Group, Inc.
                                 13    438 U.S. at 67-68 ................................................................................................... 1
                                 14   Goldberg v. Kelly
                                       397 U.S. 254, 269 (1970) ....................................................................................... 1
                                 15
                                      Granite Partners, L.P. v. Merrill Lynch, Pierce, Fenner & Smith, Inc.
                                 16    2002 U.S. Dist. Lexis 7535, *19-20 (S.D.N.Y. 2003) ......................................... 10
                                 17   Herrin v. Ensco Offshore Co.
                                       2002 U.S. Dist. Lexis 5744, *6-7 (E.D. La. 2002) .............................................. 10
                                 18
                                      Hoepfl v. Barlow
                                 19    906 F. Supp. 317, 320 (E.D. Va. 1995) ................................................................. 4
                                 20   Hohlbein v. Hospitality Ventures LLC
                                       248 F.App'x 804, 806 (9th Cir. 2007) .................................................................... 1
                                 21
                                      Law v. National Collegiate Athletic Association
                                 22     185 F.R.D. 324, 341-42 (D. Kan. 1999) .............................................................. 10
                                 23   Lujan v. Defenders of Wildlife
                                        504 U.S. 555 (1992) ........................................................................................... 1, 2
                                 24
                                      Mahnke v. Washington Metro. Area Transit
                                 25    821 F.Supp.2d 125, 154 (D.D.C. 2011) ................................................................. 9
                                 26   Marchezak v. McKinley
                                       607 F.2d 37, 40 (3d Cir. 1979) ............................................................................... 1
                                 27
                                      Molski v. Evergreen Dynasty Corp.
                                 28    500 F.3d 1047, 1062 (9th Cir. 2007)....................................................................... 6
                                                                                                  - ii -
                                                                              DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                                   18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1252 Page 4 of 15



                                  1   Munoz-Mendoza v. Pierce
                                       711 F.2d 421, 425-426 (1st Cir. 1983)................................................................... 1
                                  2
                                      Pahls v. Thomas
                                  3     718 F.3d 1210, 1216 n.1 (10th Cir. 2013) ............................................................. 4
                                  4   Spokeo, Inc. v. Robbins
                                        136 S. Ct. 1540, 1549 (2016) ................................................................................. 2
                                  5
                                      United States v. Brooks
                                  6    715 F.3d 1069, 1078 (8th Cir. 2013)...................................................................... 4
                                  7   United States v. Schultz
                                       2013 BL 209544, 2013 U.S. App. LEXIS 16557, at *8 n.1 (9th Cir. Aug. 9,
                                  8    2013)....................................................................................................................... 4
                                  9
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10
                                 11
        KLINEDINST PC




                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28

                                                                                                  - iii -
                                                                               DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                                    18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1253 Page 5 of 15



                                  1          On May 24, 2019, this Court issued an Order scheduling an evidentiary
                                  2   hearing. [ECF 66.] The Order invited the parties to submit a brief addressing the
                                  3   applicable law, burden of proof, what each Party expects the evidentiary hearing
                                  4   to show, any evidentiary disputes likely to be encountered at the hearing, and any
                                  5   other matters that will promote the just and efficient conduct of the hearing. Id.
                                  6   Defendant Evans Hotels, LLC hereby submits its evidentiary hearing brief.
                                  7   I.     APPLICABLE LAW AND BURDEN OF PROOF
                                  8          An evidentiary hearing is necessary and proper to resolve genuine disputed
                                  9   factual issues concerning standing. See Hohlbein v. Hospitality Ventures LLC, 248
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   F.App'x 804, 806 (9th Cir. 2007); Munoz-Mendoza v. Pierce, 711 F.2d 421, 425-
                                 11   426 (1st Cir. 1983); Duke Power Co. v. Carolina Envtl Study Group, Inc., 438 U.S.
        KLINEDINST PC




                                 12   at 67-68 (pretrial); NAACP v. Harris, 607 F.2d at 526 n.15 (same); Marchezak v.
                                 13   McKinley, 607 F.2d 37, 40 (3d Cir. 1979) (same). “Particularly where credibility
                                 14   and veracity are at issue… written submissions are a wholly unsatisfactory basis for
                                 15   decision.” Goldberg v. Kelly, 397 U.S. 254, 269 (1970). It is well settled that the
                                 16   evidentiary burden to demonstrate standing remains on Plaintiff. Hohlbein v.
                                 17   Hospitality Ventures, LLC, 248 F.App'x 804, 806 (9th Cir. 2007). The purpose of
                                 18   the upcoming evidentiary hearing is for the Court to decide whether Plaintiffs have
                                 19   satisfied the case or controversy requirement of Article III by meeting their
                                 20   evidentiary burden to demonstrate their standing to sue at this stage of the litigation.
                                 21   Chapman v. Pier 1 Imports (U.S). Inc., 631 F.3d 939, 946 (9th Cir. 2011).
                                 22          As set forth in Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992), the
                                 23   Constitutional minimum of standing contains three elements which must be
                                 24   fulfilled:
                                 25          First, the plaintiff must have suffered an ‘injury in fact’—an invasion
                                             of a legally protected interest which is (a) concrete and particularized,
                                 26
                                             and (b) ‘actual or imminent, not ‘conjectural’ or ‘hypothetical.’’
                                 27          Second, there must be a causal connection between the injury and the
                                 28
                                             conduct complained of—the injury has to be ‘fairly… trace[able] to

                                                                               -1-
                                                                  DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                       18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1254 Page 6 of 15



                                  1         the challenged action of the defendant, and not… th[e] result [of] the
                                            independent action of some third party not before the court.’ Third, it
                                  2
                                            must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury
                                  3         will be redressed by a favorable decision.
                                  4   Lujan v. Defenders of Wildlife, 504 U.S. at 560-61 (internal citations omitted).
                                  5         Additionally, the injury-in-fact requirement has two prongs. First, Plaintiffs
                                  6   must show that plans to stay at the Evans Hotels’ properties were “concrete and
                                  7   particularized.” Lujan at 560-61. “‘[S]ome day’ intentions – without any description
                                  8   of concrete plans, or indeed even any specification of when the some day will be –
                                  9   do not support a finding of the ‘actual or imminent’ injury that our cases require.”
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   Id. at 565. For an injury to be “concrete” it must be “real, and not abstract.” Spokeo,
                                 11   Inc. v. Robbins, 136 S. Ct. 1540, 1549 (2016). Second, Plaintiffs must show the
        KLINEDINST PC




                                 12   injury suffered was “‘actual or imminent,’ not ‘conjectural’ or ‘hypothetical.’”
                                 13   Lujan at 565. In the ADA context, where “a disabled plaintiff has encountered a
                                 14   barrier violating the ADA, ‘that plaintiff will have a ‘personal stake in the outcome
                                 15   of the controversy’ so long as his or her suit is limited to barriers related to that
                                 16   person’s particular disability.” Chapman v. Pier 1 Imports, 631 F.3d 939, 947
                                 17   (internal citations omitted). Furthermore, according to 42 U.S.C. § 12182(a), the
                                 18   barrier does not need to completely hinder the plaintiff’s ability to enter or use the
                                 19   facility, but it must “interfere with the plaintiff’s ‘full and equal enjoyment’ of the
                                 20   facility.” Id. In other words, to allege and prove the elements of standing in the
                                 21   ADA context, a plaintiff must (1) specify how alleged barriers encountered “relate”
                                 22   to their particular disability, and (2) demonstrate that they are either deterred from
                                 23   returning or intend to return to the particular establishment at issue. Id. at 953. The
                                 24   evidence has and will continue to show Plaintiffs have not met their burden.
                                 25   II.   DEFENDANT’S ANTICIPATED EVIDENCE
                                 26         A.     Testimony Demonstrates Plaintiffs Have Not Suffered A
                                 27                Concrete and Particularized Harm
                                 28         At the evidentiary hearing, Defendant will offer prior testimony from
                                                                               -2-
                                                                  DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                       18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1255 Page 7 of 15



                                  1   Plaintiffs, demonstrating at most, ‘some day’ intentions. During Rutherford’s
                                  2   deposition on October 16, 2018, Rutherford testified he was looking to visit
                                  3   San Diego because it is where his fiancé wanted to go, though in his SAC he stated
                                  4   he wanted to go for his birthday. (Compare Rutherford Deposition [“Depo”], 76:18-
                                  5   231 to SAC ¶ 24.) Rutherford testified that he believed he looked at other hotels or
                                  6   places of lodging to stay but notably could not recall any of them. (Rutherford
                                  7   Depo. 77:3-8.) However, as of his deposition, Rutherford testified he could not
                                  8   recall when, if ever, he had been to San Diego. (Rutherford Depo. 52:20-25.) He
                                  9   also testified that as of the date of the deposition, he had no plans to stay at any
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   San Diego hotel. (Rutherford Depo. 72:21-23.) 2
                                 11         Defendant anticipates that Plaintiffs will try to circumvent their admissions
        KLINEDINST PC




                                 12   by arguing that Plaintiffs have visited several hotels in San Diego and Southern
                                 13   California in 2017-2018 and in any case, their motivation is irrelevant. (ECF 62,
                                 14   4:10-15.)   However, Plaintiffs’ prior testimony again, shows the only hotel
                                 15   identified in San Diego is the Sofia where Rutherford stayed for his deposition in
                                 16   this case. In fact, despite suing dozens of hotels and other businesses throughout
                                 17   California, Rutherford only visited two hotels for pleasure in 2017 and 2018: the
                                 18   Pelican Hill Resort in Newport Coast, Orange County (which Rutherford later sued)
                                 19   and a Hampton Inn in Norco, Los Angeles County (where he did not even stay the
                                 20   night). Rutherford’s only other hotel visit in 2017 or 2018 was to The Sofia and for
                                 21   litigation purposes in this case, demonstrating that Plaintiffs’ intention to return to
                                 22   the region is not genuine.      Any new testimony to the contrary is a suspect
                                 23
                                      1
                                        Per the Court’s order, this submission is limited to 10 pages. However, each of
                                 24   the deposition excerpts cited herein have previously been lodged with the Court
                                 25   by Defendant Evans Hotels in Opposition to Class Certification [ECF 49] and the
                                      Response to Plaintiffs’ Statement of Cause [ECF 63].
                                 26   2
                                        On May 9, 2019, Defendant Evans Hotels filed an ex parte motion to seek leave
                                 27   to re-open discovery in light of a Complaint filed against Plaintiffs and their
                                      counsel for claims in connection with ADA litigation abuse. [ECF 60.] The
                                 28   Court has yet to rule on the ex parte motion.
                                                                               -3-
                                                                  DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                       18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1256 Page 8 of 15



                                  1   inconsistent statement undermining Plaintiffs’ credibility.
                                  2         Of note, Plaintiff Rutherford currently resides Chandra Lane in Rancho
                                  3   Mirage, which is over 122 miles away from the nearest Evans Hotels property.3
                                  4   Where the distance between the two is significant, especially if it is in excess of 100
                                  5   miles, courts have often held that such a distance weighs against finding a
                                  6   reasonable likelihood of future harm. E.g., DeLil v. El Torito Rest., 1997 U.S. Dist.
                                  7   LEXIS 22788, No. C93-3900, 1997 WL 714866, at *3 (N.D. Cal. 1997) (holding
                                  8   that plaintiff failed to establish likelihood of future harm in part because she lived
                                  9   over 100 miles from restaurant); Brother v. Tiger Partner, LLC, 331 F. Supp. 2d
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   1368, 1373 (M.D. Fla. 2004) (finding plaintiff failed to establish likelihood of
                                 11   future harm in part because he lived 280 miles from hotel); Hoepfl v. Barlow, 906
        KLINEDINST PC




                                 12   F. Supp. 317, 320 (E.D. Va. 1995). Here, only one example of a hotel visit
                                 13   (unrelated to litigation) in the last two years was identified (and Plaintiffs did not
                                 14   actually stay at the hotel overnight).
                                 15         B.     Testimony Demonstrates Plaintiffs Have Not Encountered
                                 16                Accessibility Barriers
                                 17         At the evidentiary hearing, Defendant will offer prior testimony from
                                 18   Plaintiffs demonstrating Rutherford cannot support his claim that the website lacked
                                 19   information or that there were barriers in the booking process. During his
                                 20   deposition, Rutherford could not identify when he visited any of the websites, or
                                 21   how many times, or what device he used, or what information he accessed or what
                                 22
                                      3
                                 23     Defendants have included GoogleMaps print-outs as exhibits for the hearing
                                      which indicates the distance, and will request judicial notice at trial. See, e.g.
                                 24   Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 344 (1952) (“We may, of
                                 25   course, take judicial notice of geography…’’). Case law supports the proposition
                                      that information acquired from mainstream Internet sites such as Google Maps is
                                 26   reliable enough to support a request for judicial notice. See, e.g., United States v.
                                 27   Brooks, 715 F.3d 1069, 1078 (8th Cir. 2013); Pahls v. Thomas, 718 F.3d 1210,
                                      1216 n.1 (10th Cir. 2013); United States v. Schultz, 2013 BL 209544, 2013 U.S.
                                 28   App. LEXIS 16557, at *8 n.1 (9th Cir. Aug. 9, 2013).
                                                                               -4-
                                                                  DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                       18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1257 Page 9 of 15



                                  1   he found to be deficient about any of the aforementioned websites. (Rutherford
                                  2   Depo. 73:21-74:6; 87:3-14; 80:16-81:9; 92:1-15, 80:5-15, 153:19-23, 154:14-16,
                                  3   155:4-10, 156:4-13, 156:20-157:5, 158:3-10, 165:14-18, 85:1-4, 172:22-173:1,
                                  4   174:3-5, 162:17-22; 52:20-25.) Furthermore, during his deposition, Rutherford
                                  5   could not recall even attempting to access the booking process. (Rutherford Depo.
                                  6   162:16-163:3.) Additionally, Rutherford failed to explain how the unidentified
                                  7   information related to his disability, since he could not recall anything about his
                                  8   alleged visits to the Evans Hotels websites. Again, any new testimony to the
                                  9   contrary is suspect inconsistent statement undermining Plaintiffs’ credibility.
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10         In stark contradiction to Plaintiffs’ claims, Defendant will provide testimony
                                 11   confirming the information Plaintiffs sought was readily available through multiple
        KLINEDINST PC




                                 12   channels, including the websites, and that there were no barriers in the booking
                                 13   process. Defendant will offer testimony concerning facts related to disabled
                                 14   customer visits and the plethora of accessibility accommodations each of
                                 15   Defendant’s properties is equipped to provide. Defendant will also offer testimony
                                 16   confirming its policies and practices related to its accommodations and the hotel
                                 17   booking process, as well as confirming the development and ongoing administration
                                 18   of the Evans Hotels’ websites. Ultimately, the fact remains that Plaintiffs cannot
                                 19   produce any evidence to establish they have standing under Article III.
                                 20         C.     Plaintiffs’ Litigious History Undermines His Credibility
                                 21         Plaintiffs have collectively filed nearly 350 lawsuits in the last 4 years. This
                                 22   number does not account for the possibility of the same or greater number of pre-
                                 23   litigation claims that were likely resolved and settled with demand letters. (It also
                                 24   does not account for Rutherford’s girlfriend’s individual lawsuits either.) It is
                                 25   highly doubtful that a plaintiff would return to 350 public accommodations spread
                                 26   across the entire state of California. Rutherford’s own testimony demonstrates that
                                 27   in in this specific case, he had no intention to return to San Diego or to any of the
                                 28   Evans Hotels’ properties even as of the deposition. However, judicial notice should
                                                                               -5-
                                                                 DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                      18-CV-00435-JLS (MSB)
                           Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1258 Page 10 of 15



                                1   be taken of these hundreds of ADA lawsuits, as they are relevant to Rutherford’s
                                2   intent to stay in hotels and the lack of his credibility. At deposition, Rutherford
                                3   testified that he had only been involved in less that 100 lawsuits; however, the
                                4   Parties (and his counsel) know that to be patently false. (Rutherford Depo. 43:8-
                                5   11.) Astonishingly, there was no attempt to correct the record.
                                6          Plaintiffs cite to Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1062
                                7   (9th Cir. 2007) in their Objections to Defendant’s listing of Plaintiffs’ various ADA
                                8   lawsuits as exhibits. First, not only do Plaintiffs erroneously cite to a quotation not
                                9   found in the Molski case in the Objections, plaintiffs misrepresent the Ninth
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   Circuit’s guidance in the context of ADA abuse:
                               11          But as important as this goal is to disabled individuals and to the
        KLINEDINST PC




                                           public, serial litigation can become vexatious when, as here, a large
                               12
                                           number of nearly-identical complaints contain factual allegations that
                               13          are contrived, exaggerated, and defy common sense. False or grossly
                               14
                                           exaggerated claims of injury, especially when made with the intent to
                                           coerce settlement, are at odds with our system of justice, and
                               15          Molski's history of litigation warrants the need for a pre-filing review
                               16
                                           of his claims.
                                           … The district court could permissibly conclude that Molski used
                               17
                                           these lawsuits and their false and exaggerated allegations as a
                               18          harassing device to extract cash settlements from the targeted
                                           defendants because of their noncompliance with the ADA.
                               19
                               20   Molski v. Evergreen Dynasty Corp., 500 F.3d at 1062 (affirming the ruling that the
                               21   ADA plaintiff [Molski] was a vexatious litigant.)
                               22   III.   EVIDENTIARY DISPUTES LIKELY TO BE ENCOUNTERED AT
                               23          THE HEARING.
                               24          A.    Plaintiff’s Proposed Witnesses Lack Credibility and Relevance.
                               25          The primary evidentiary dispute to arise at the hearing is that Plaintiffs’
                               26   testimony is likely to contradict his earlier deposition in both his individual capacity
                               27   and on behalf of A4EA). As seen in prior court filings, Plaintiffs have no qualms
                               28   about submitting sham declarations in direct contradiction to statements made under

                                                                             -6-
                                                                DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                     18-CV-00435-JLS (MSB)
                           Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1259 Page 11 of 15



                                1   oath. Thus, the court should view Plaintiffs’ testimony with extreme skepticism.
                                2   The proposed testimony of a Plaintiffs’ witness, Patricia Filardi, also a serial
                                3   litigator,4 lacks any relevance or credibility. Filardi, Rutherford’s girlfriend, is
                                4   allegedly a member of Plaintiff A4EA. Filardi has filed dozens of ADA suits
                                5   individually and has brought numerous lawsuits jointly with Rutherford in the
                                6   Central District of California, typically using the same counsel as in this case.
                                7         A4EA is completely devoid of credibility, and is merely a tool of deception
                                8   designed to extract higher statutory settlements from California businesses. A4EA
                                9
                                    4
                                      Examples of ADA cases include: Patricia Filardi, et al. v. Meritage at Callaway
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   Restaurant, Case No. 5:2015cv00770; James Rutherford, et al v. El Matador
                               11   Mexican Restaurant, Case No. 5:2016cv00498; Patricia Filardi et al v. KFC of Palm
        KLINEDINST PC




                                    Desert, Inc., et al., Case No. 5:2017cv00954; Patricia Filardi et al v. John Wessman
                               12   et al, Case No. 5:2017cv00958; Patricia Filardi v. Citibank, N.A. et al, Case No.
                               13   5:2017cv01070; Patricia Filardi, et al v. Kulwinder Saini et al, Case No.
                                    5:2017cv01316; Patricia Filardi v. Starbucks Store No 2988, et al,        Case   No.
                               14   5:2017cv02363; Patricia Filardi et al v. Rite Aid No. 06246 et al, Case No.
                                    5:2017cv02423; Patricia Filardi v. Dairy Queen Bermuda Dunes et al, Case No.
                               15
                                    5:2018cv00163; Patricia Filardi v. Elena Z. Alcalay et al, Case No. 5:2018cv00237;
                               16   Patricia Filardi, et al v. 72655-72705 Highway 111 Holdings et al, 5:2018cv00389;
                                    Patricia Filardi v. Starbucks No 8709 et al, Case No. 5:2018cv00404; Patricia
                               17   Filardi v. McDonald s Corporation, et al, Case No. 5:2018cv00407; Patricia Filardi
                               18   v. Winchell s Donuts No. 9389, et al, Case No. 5:2018cv00408; Patricia Filardi v.
                                    Circle K Stores Inc. et al, Case No. 5:2018cv00629; Patricia Filardi et al v. The
                               19   Resort at Pelican Hill LLC et al, Case No. 8:2018cv00560; Patricia Filardi v. El
                               20   Pollo Loco No. 3314 et al, Case No. 5:2018cv00852; Patricia Filardi v. Carls Jr. No.
                                    1100296 et al, Case No. 8:2018cv00723; Patricia Filardi v. Chipotle Mexican Grill,
                               21   et al, Case No. 5:2018cv01158; Patricia Filardi v. Burger King No. 3642 et al, Case
                               22   No. 5:2018cv01359; Patricia Filardi v. McDonalds et al, Case No. 5:2018cv01395;
                                    Patricia Filardi v. Curry and Kabab et al, Case No. 5:2018cv01602; Patricia Filardi
                               23   v. Yummy Donuts And Subs, et al, Case No. 5:2018cv01847; Patricia Filardi, et al v.
                               24
                                    Chase Bank et al, Case No. 5:2018cv02006; Patricia Filardi v. Jack In The Box No.
                                    3177, Case No. 5:2018cv02036; Patricia Filardi v. McDonalds No. 14975 et al.,
                               25   Case No. 5:2018cv02039; Patricia Filardi et al v. R and G Tyler LLC, et al., Case
                                    No.5:2018cv02109; Patricia Filardi v. Bakers Restaurant, et al., Case No.
                               26
                                    5:2018cv02490; Patricia Filardi v. Sa Food Service LLC et al, 5:2019cv00354;
                               27   Patricia Filardi v. California Food Management, LLC et al., Case No.
                                    5:2019cv00355; Patricia Filardi v. Thai Spoon Cafe, Inc., et al., Case No.
                               28   5:2019cv00357.
                                                                             -7-
                                                                DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                     18-CV-00435-JLS (MSB)
                           Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1260 Page 12 of 15



                                1   is an ongoing fraud, preying on California businesses. A4EA is an unincorporated
                                2   organization created and governed by James Rutherford. (Rutherford Depo. 180:22-
                                3   23; A4EA Depo. 19:7-9; 30:3-11.) The only other currently active member of
                                4   A4EA is Filardi, though exactly what makes one a member is unclear to Rutherford.
                                5   (A4EA Depo. 27:8-21; 51:15-21.) A4AE does not collect dues or hold regular
                                6   meetings. (A4EA Depo. at 27:22-24; 29:23-25.) Rutherford claims A4EA interacts
                                7   and engages with people to provide them information and education, but he has no
                                8   records documenting any of those activities. (A4AE Depo. 27:25-29:22.)
                                9   Rutherford’s testimony on interests or contacts with alleged members is devoid of
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   credibility. (A4EA Depo. 10:7-10; 26:23-27:21; 30:9-11; 96:19-21; 100:24-101:9.)
                               11   A4AE has a bank account and Rutherford is a signatory on behalf of A4AE. (A4EA
        KLINEDINST PC




                               12   Depo. 181:10-11, 181:19-21.) Rutherford does not know if A4EA files taxes, but
                               13   he has not personally filed a tax return on its behalf. (A4EA Depo. 184:7-15.)
                               14   A4AE has collected at least $80,000-$90,000 in settlement funds for ADA
                               15   litigation in the last two years.5 (A4EA Depo. 37:22-38:5.)
                               16         A4AE has no business registrations, licenses, or other documents formally
                               17   acknowledging its legal existence other than an employer ID number sought in
                               18   2011. (Id. at 14:4-13.)   Together, Filardi and Rutherford are responsible for the
                               19   widespread fraudulent activities of A4EA, which is currently being investigated and
                               20   prosecuted by the Riverside District Attorney’s Office in a civil action.
                               21         B.      Plaintiff’s Proposed Exhibits Are Inadmissible.
                               22         Additionally, the Parties met and conferred regarding the Joint Exhibit List
                               23   on June 19 and 20, 2019. Defendant Evans Hotels intends to objects to several of
                               24   Plaintiff’s exhibits, summarized as follows:
                               25               Ex. 1: Plaintiff’s purported medical records.
                               26         Defendant objects to the admissibility of Plaintiff’s medical records based on
                               27
                                    5
                                      Given the history of lawsuits (around 350) and pre-litigation demands, this
                               28   representation is likely a gross understatement and lie.
                                                                             -8-
                                                               DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                    18-CV-00435-JLS (MSB)
                           Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1261 Page 13 of 15



                                1   relevance, and because the exhibit(s) lack foundation and authentication, and are
                                2   hearsay.    The proposed exhibit (actually over 100 pages of records, spanning
                                3   multiple years and varied purported medical providers and locations) were
                                4   produced by Plaintiff at approximately 4:20 p.m. on June 19, 2019. The 110+ page
                                5   exhibit represents multiple documents from various sources, all of which are not
                                6   authenticated and will lack foundational support. Further, while the experts may
                                7   testify as to opinions contained within their reports at trial, medical reports cannot
                                8   be admitted into evidence. See, e.g., Mahnke v. Washington Metro. Area Transit,
                                9   821 F.Supp.2d 125, 154 (D.D.C. 2011).
501 WEST BROADWAY, SUITE 600




                                           Exhibits 2-4: Archived Websites of the Bahia Hotel, Catamaran Resort
 SAN DIEGO, CALIFORNIA 92101




                               10
                               11              and the Lodge at Torrey Pines
        KLINEDINST PC




                               12         Defendant objects based on relevance, and because the exhibit(s) lack
                               13   foundation and authentication, and are hearsay. Plaintiff Rutherford testified that he
                               14   has no memory of website visits. As noted above, Rutherford was unable to testify
                               15   when he visited any of the websites, or how many times, or what device he used, or
                               16   what information he accessed or what he found to be deficient about any of the
                               17   aforementioned websites. (Rutherford Depo. 73:21-74:6; 87:3-14; 80:16-81:9; 92:1-
                               18   15, 80:5-15, 153:19-23, 154:14-16, 155:4-10, 156:4-13, 156:20-157:5, 158:3-10,
                               19   165:14-18, 85:1-4, 172:22-173:1, 174:3-5, 162:17-22; 52:20-25.) Rutherford
                               20   testified that these exhibits were not created by him and that he has never used the
                               21   “page-freezer” software, and otherwise has no recollection of the proposed exhibit.
                               22   (Rutherford Depo. 150:25-152:3; 151:11-15 [“Q: Have you ever used a software
                               23   called PageFreezer? A: I have not. Q: Okay. Did you create this document? A: I
                               24   did not.”]) Instead, these exhibits are marked as being obtained by: “Manning
                               25   Law.” Thus, Rutherford cannot authenticate these documents.
                               26          Exhibit 7- Deposition of Kimberly Guillermo
                               27         Defendant objects based on relevance, and because the exhibit(s) lack
                               28   foundation and authentication, and are hearsay. Ms. Kimberly Guillermo will not
                                                                             -9-
                                                               DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                    18-CV-00435-JLS (MSB)
                           Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1262 Page 14 of 15



                                1   be providing live testimony. Therefore, the deposition transcript is hearsay.
                                2          Exhibit 8 and 9: Expert Reports.
                                3         Defendant objects to the admission of expert reports based on relevance, and
                                4   because the exhibits lack foundation and authentication. As noted on the witness
                                5   list, the parties’ experts will not be providing live testimony. Therefore, the reports
                                6   are hearsay. Further, it is well settled law that if offered by the proponent of the
                                7   expert witness in lieu of or to reinforce the trial testimony of the witness, the
                                8   statements included in such reports are hearsay falling under no exception to the
                                9   hearsay rule. See Ake v. General Motors Corp., 942 F.Supp. 869, 877-78
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10   (W.D.N.Y. 1996) (excluding as hearsay the report of an expert); see also Granite
                               11   Partners, L.P. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 2002 U.S. Dist. Lexis
        KLINEDINST PC




                               12   7535, *19-20 (S.D.N.Y. 2003) (“The written report[] of any expert expected to
                               13   testify… is hereby excluded as inadmissible hearsay.”); Herrin v. Ensco Offshore
                               14   Co., 2002 U.S. Dist. Lexis 5744, *6-7 (E.D. La. 2002) (sustaining objections to
                               15   proffer of two expert reports as exhibits on grounds of hearsay); Law v. National
                               16   Collegiate Athletic Association, 185 F.R.D. 324, 341-42 (D. Kan. 1999) (“an
                               17   expert’s written report is generally inadmissible”).
                               18          Ex. 10: Plaintiff Rutherford’s Responses to Defendant's First Set of
                               19            Interrogatories
                               20         Discovery responses are generally hearsay, cumulative and inadmissible.
                               21   See, Buckley v. Evans, 2007 U.S. Dist. LEXIS 76571, *35-36 (E.D. Cal. 2007).
                               22   Plaintiff Rutherford will appear to testify and as such, his written responses to
                               23   discovery requests should be inadmissible.
                               24   IV.   CONCLUSION
                               25         Plaintiffs’ continued abuse of the judicial system must be stopped. Further,
                               26   the Court should consider the sanctioning of counsel and referral of the matter to
                               27   the Southern District’s Standing Committee on Discipline for further action.
                               28

                                                                            - 10 -
                                                                DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                     18-CV-00435-JLS (MSB)
                           Case 3:18-cv-00435-JLS-MSB Document 68 Filed 06/20/19 PageID.1263 Page 15 of 15



                               1                                      KLINEDINST PC
                               2
                               3    DATED: May 20, 2019               By: /s/ Nadia P. Bermudez
                               4
                                                                          Nadia P. Bermudez
                                                                          Attorneys for Defendant
                               5                                          EVANS HOTELS, LLC
                               6
                               7    17628379v1

                               8
                               9
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               10
                               11
        KLINEDINST PC




                               12
                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                       - 11 -
                                                           DEFENDANT EVANS HOTELS, LLC'S EVIDENTIARY HEARING BRIEF
                                                                                                18-CV-00435-JLS (MSB)
